DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewey et al. (US 10137007 B2) (hereon referred to as Dewey).
Regarding claim 1 (first interpretation), Dewey teaches an implant (10), comprising: 
a first support (30); 
a second support (16) coupled to the first support (via hinge 98); and 
a control assembly (consisting of 78, 60, and 44) configured to move the implant between at least a first, collapsed orientation (see Fig. 8) and a second, expanded orientation (see Fig. 9), the control assembly comprising: 
a control driver (78) coupled to the first support and comprising a head (88) and a shaft (84), the control driver configured to control relative movement between the first support and the second support (see Col. 7, ll. 48-64);
a control member (60 and 44) configured to move along the shaft of the control driver (see Col. 7, ll. 48-64); and 
a first linkage (90) comprising a first end (see labelled diagram of Fig. 5 below) pivotally coupled to the control member and a second end (see labelled diagram of Fig. 5 below) pivotally coupled to the second support such that the first end rotates about a first axis (see labelled diagram of Fig. 5 below) extending through the control member and the second end rotates about a different second axis extending through the second support (see Col. 7, ll. 28-41) and the second end of the first linkage (see labelled diagram of Fig. 5 below), wherein movement of the control member causes the first support to rotate relative to the second support (see Figs. 8 and 9); 
wherein a distance between the first axis and the second axis remains constant as the first and second ends rotate about the first and second axes (note that the first axis is formed at the second end of first linkage 90, and that because the length of the linkage remains constant, the distance of the axes from each other will as well).
Regarding claim 2, Dewey teaches the implant of claim 1, wherein the first support is pivotally coupled to the second support via a hinge (see labelled diagram of Fig. 6 below).
Regarding claim 3, Dewey teaches the implant of claim 1, wherein the control member comprises a first protrusion (see labelled diagram of Fig. 6 below), and translation of the control member along the shaft of the control driver further causes the first linkage (90) to rotate about the first protrusion (see Fig. 9, wherein the first protrusion and the first linkage share an axis).  

    PNG
    media_image1.png
    481
    517
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    409
    476
    media_image2.png
    Greyscale

Regarding claim 4, Dewey teaches the implant of claim 3, further comprising a second linkage (second link 90) comprising a second end (see labelled diagram of Fig. 5 above) pivotally coupled to the second support (16) and a first end (see labelled diagram of Fig. 5 above) pivotally coupled to a second protrusion of the control member (see labelled diagram of Fig. 6 above), wherein translation of the control member along the shaft of the control driver further causes the second linkage to rotate about the second protrusion (see Fig. 9, wherein the second protrusion and the second linkage share an axis).  
Regarding claim 5, Dewey teaches the implant of claim 1, wherein the first support is configured to receive a first anchoring member and the second support is configured to receive a second anchoring member (see labelled diagram of Fig. 6 above).  
Regarding claim 1 (second interpretation), Dewey teaches an implant (10), comprising: 
a first support (16); 
a second support (30) coupled to the first support (via hinge 98); and 
a control assembly (consisting of 78, 60, and 44) configured to move the implant between at least a first, collapsed orientation (see Fig. 8) and a second, expanded orientation (see Fig. 9), the control assembly comprising: 
a control driver (78) coupled to the first support and comprising a head (88) and a shaft (84), the control driver configured to control relative movement between the first support and the second support (see Col. 7, ll. 48-64);
a control member (60 and 44) configured to move along the shaft of the control driver (see Col. 7, ll. 48-64); and 
a first linkage (94) comprising a first end (see labelled diagram of Fig. 5 below) pivotally coupled to the control member and a second end (see labelled diagram of Fig. 5 below) pivotally coupled to the second support (30) such that the first end rotates about a first axis (see labelled diagram of Fig. 5 below) extending through the control member and the second end rotates about a different second axis (see labelled diagram of Fig. 5 below) extending through the second support (see Col. 7, ll. 28-41) and the second end of the first linkage (see labelled diagram of Fig. 5 below), wherein movement of the control member causes the first support to rotate relative to the second support (see Figs. 8 and 9);
wherein a distance between the first axis and the second axis remains constant as the first and second ends rotate about the first and second axes (note that the first axis is formed at the second end of first linkage 90, and that because the length of the linkage remains constant, the distance of the axes from each other will as well).

    PNG
    media_image3.png
    337
    473
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    369
    479
    media_image4.png
    Greyscale

Regarding claim 6, Dewey teaches the implant of claim 1, wherein the first support comprises a top surface and the second support comprises a bottom surface (see labelled diagram of Fig. 5 above) (see Fig. 6); 
wherein a distance between the top surface and the bottom surface defines a height; and 
wherein translation of the control member causes a greater change in height proximate a front portion of the implant than a rear portion (see labelled diagram of Fig. 5 above) of the implant (see Fig. 9).  
Regarding claim 7, Dewey teaches the implant of claim 6, wherein the first support further comprises a control retention aperture (see labelled diagram of Fig. 5 below) configured to receive a control retention member (both pieces 90 and pin 98), wherein the control retention member includes a retention interface (see labelled diagram of Fig. 5 below) configured to receive a tip of the control driver (protrusions off of 60, see labelled diagram of Fig. 5 below).  

    PNG
    media_image5.png
    462
    511
    media_image5.png
    Greyscale

Regarding claim 8 (first interpretation), Dewey teaches an implant (10), comprising: 
an upper support (30); 
a lower support (16) coupled to the upper support and configured to rotate relative to the upper support (via hinge 98); and 
a control assembly (consisting of 78, 60, and 44) configured to expand the implant between at least a first, collapsed orientation (see Fig. 8) and a second, expanded orientation (see Fig. 9), the control assembly comprising a control member (60 and 44) and a first linkage (90) coupling the control member to the lower support (16), the first linkage comprising a first end (see labelled diagram  of Fig. 5 above in the first interpretation of claim 1) configured to rotate about a first axis (see labelled diagram  of Fig. 5 above in the first interpretation of claim 1) extending through the control member, and a second end configured to rotate about a second axis different from the first axis and extending through the lower support and the second end of the first linkage (see labelled diagrams on P. 3), wherein manipulation of the control assembly causes movement of the first linkage relative to the upper support and the lower support (see Figs. 8-9 and Col. 7, ll. 28-41);
wherein a distance between the first axis and the second axis remains constant as the first and second ends rotate about the first and second axes (note that the first axis is formed at the second end of first linkage 90, and that because the length of the linkage remains constant, the distance of the axes from each other will as well).
Regarding claim 9 (first interpretation), Dewey teaches the implant of claim 8, wherein the control member comprises a first protrusion (see labelled diagram of Fig. 6 above), and translation of the control member along a shaft of a control driver further causes the first linkage (90) to rotate about the first protrusion (see Fig. 9, wherein the first protrusion and the first linkage share an axis).  
Regarding claim 10, Dewey teaches the implant of claim 9, further comprising a second linkage (second link 90) coupled to the lower support (16) and a second protrusion (see labelled diagram of Fig. 6 above) of the control member, the second linkage comprising a first end (see labelled diagram of Fig. 5 above in the first interpretation of claim 5) configured to rotate about the first axis (see labelled diagram of Fig. 5 above in the first interpretation of claim 5), and a second end configured to rotate about the second axis (note that both links 90 are substantially parallel, and therefore the first and second ends will be identical to that outlined above), wherein the translation of the control member along the shaft of the control driver further causes the second linkage to rotate about the second protrusion (see Fig. 9, wherein the second protrusion and the second linkage share an axis).  
Regarding claim 11, Dewey teaches the implant of claim 9, wherein the upper support is configured to receive a first anchoring member and the lower support is configured to receive a second anchoring member (see labelled diagram of Fig. 6 above).  
Regarding claim 12, Dewey teaches the implant of claim 9, further comprising: 
a front portion and a rear portion (see labelled diagram of Fig. 5 below), wherein the upper support comprises a top surface and the lower support comprises a bottom surface (see labelled diagram of Fig. 5 below) (also see Fig. 6); 
wherein a distance between the top surface and the bottom surface defines a height; and 
wherein the height in the second, expanded position proximate the front portion of the implant is substantially greater than the height in the first, collapsed position proximate the front portion of the implant (see FIg. 9).  
Regarding claim 8 (second interpretation), Dewey teaches an implant (10), comprising: 
an upper support (16); 
a lower support (30) coupled to the upper support and configured to rotate relative to the upper support (via hinge 98); and 
a control assembly (consisting of 78, 60, and 44) configured to expand the implant between at least a first, collapsed orientation (see Fig. 8) and a second, expanded orientation (see Fig. 9), the control assembly comprising a control member (60 and 44) and a first linkage (94) coupling the control member to the lower support (30), the first linkage comprising a first end configured to rotate about a first axis (see labelled diagram of Fig. 5 below) extending through the control member, and a second end configured to rotate about a second axis (see labelled diagram of Fig. 5 below) different from the first axis and extending through the lower support, wherein manipulation of the control assembly causes movement of the first linkage relative to the upper support and the lower support (see Figs. 8-9 and Col. 7, ll. 28-41).  

    PNG
    media_image4.png
    369
    479
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    337
    473
    media_image3.png
    Greyscale

Regarding claim 9 (second interpretation), Dewey teaches the implant of claim 8, wherein the control member comprises a first protrusion (see labelled diagram of Fig. 6 above), and translation of the control member along a shaft of a control driver further causes the first linkage (94) to rotate about the first protrusion (see Fig. 9, wherein the first protrusion and the first linkage share an axis).  
Regarding claim 13, Dewey teaches the implant of claim 9, further comprising: 
a front portion and a rear portion (see labelled diagram of Fig. 5 above); 
wherein the upper support comprises a top surface and the lower support comprises a bottom surface (see labelled diagram of Fig. 5 above); 
wherein a distance between the top surface and the bottom surface defines a height; and
wherein translation of the control member causes a greater change in height proximate the front portion of the implant than the rear portion of the implant (see Figs. 8-9).  
Regarding claim 14, Dewey teaches the implant of claim 13, wherein the upper support further comprises a control retention aperture configured to receive a control retention member (both pieces 90 and pin 98), wherein the control retention member includes a retention interface configured to receive a tip of the control driver (see labelled diagram of Fig. 5 above).  
Regarding claim 15, Dewey teaches an expandable implant (10) comprising: 
an upper support (30) having a top surface (see labelled diagram of Fig. 5 above) configured to engage a first portion of bone; 
a lower support (16) having a bottom surface (see labelled diagram of Fig. 5 above) configured to engage a second portion of bone, the lower support hingedly coupled to the upper support at a rear portion of the expandable implant (via hinge 98), wherein the top surface of the upper support and the bottom surface of the lower support define an angle (see Fig. 9); and 
a control assembly (consisting of 78, 60, and 44) comprising a control driver (78), a linkage (90), and a control member (60 and 44), the linkage (90) rotating about a first axis (see labelled diagram of Fig. 5 in first interpretation of claim 1 above) extending through the control member (via 60) and a second axis (see labelled diagram of Fig. 5 in first interpretation of claim 1 above) different from the first axis and extending through the lower support (16), the control assembly configured to control movement between the upper support and the lower support between at least a first, collapsed orientation (shown in Fig. 8) and a second, expanded orientation (shown in Fig. 9, see Col. 7, ll. 28-41), wherein manipulation of the control assembly causes the angle to change and the linkage to rotate relative to the control member and the lower support (see Figs. 8 and 9);
wherein a distance between the first axis and the second axis remains constant as linkage rotates (note that the first axis is formed at the second end of linkage 90, and that because the length of the linkage remains constant, the distance of the axes from each other will as well).  
Regarding claim 16, Dewey teaches the expandable implant of claim 15, wherein a distance between the top surface of the upper support and the bottom surface of the lower support defines a height, wherein the manipulation of the control assembly causes a change in height proximate a front portion (see labelled diagram of Fig. 5 above) of the expandable implant without causing a substantial change in height proximate the rear portion (see labelled diagram of Fig. 5 above) of the expandable implant (see Figs. 8 and 9).  
Regarding claim 17, Dewey teaches the expandable implant of claim 16, wherein: 
the control driver is configured to be received by a first aperture (formed between walls 22) in the upper support (30); and 
the control member is configured to translate along a shaft of the control driver (see Col. 7, ll. 48-52).  
Regarding claim 21, Dewey teaches the expandable implant of claim 1, wherein the control driver is translationally fixed relative to the first support (note that the driver is translationally fixed prior to engagement with a tool).
Regarding claim 22, Dewey teaches the expandable implant of claim 1, wherein movement of the control driver relative to the first support is limited to rotation of the control driver about a longitudinal axis of the control driver (see Figs. 8 and 9, the only type of movement the control driver is capable of is rotational movement, and therefore this rotation is what limits the relative to the first support).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive.
Applicant argues that because of the geared engagement between the second end of the links taught by Dewey, it is not possible for the two axes outlined in the non-final to remain an even distance apart during opening or collapsing of the device. The examiner disagrees. With regards to the axis of the second end, the claim specifically recites, “the second end rotates about a different second axis”. This clearly requires only that there be an axis about which the end of the link rotates, which is defined by the end of the link itself, as shown in the labelled diagram of Figure 5 above. This axis will remain the same, regardless of whether other portions of the link teeth are being engaged in the closing process. The new limitations of the amended claim set are therefore satisfied by Dewey.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773